    Case: 1:18-cv-05612 Document #: 92 Filed: 11/16/20 Page 1 of 4 PageID #:457




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 ISAIAH I. BRADY,

                                Plaintiff,           Case Number: 18-cv-5612

         v.                                          Judge: Franklin U. Valderrama

 WEXFORD HEALTH SOURCES, INC.,           Magistrate Judge: Heather K. McShain
 GHALIAH OBAISI, as Independent Executor
 of the Estate of Saleh Obaisi, JANE DOE
 “NURSE LYDIA”, UNKNOWN HEALTH
 CARE UNIT ADMINISTRATOR, and
 JOHN DOE CORRECTIONAL OFFICER,

                                Defendants.

         JOINT STATUS REPORT BY PLAINTIFF ISAIAH I. BRADY AND
    DEFENDANTS WEXFORD HEALTH SOURCES, INC. AND GHALIAH OBAISI,
       AS INDEPENDENT EXECUTOR OF THE ESTATE OF SALEH OBAISI,
             REGARDING THE COURT’S AUGUST 14, 2020 ORDER

       Pursuant to the Court’s August 14, 2020 Minute Entry (ECF No. 80), plaintiff Isaiah I.

Brady and defendants Wexford Health Sources, Inc. and Ghaliah Obaisi, as Independent Executor

of the Estate of Saleh Obaisi (collectively the “Wexford defendants”), after having met and

conferred, hereby submit this Joint Status Report.

                                   STATUS OF DISCOVERY

       The parties have propounded their respective First Sets of Interrogatories and Document

Requests. On November 11, 2020, Plaintiff provided his written responses to the Wexford

defendants’ discovery requests. The Wexford defendants are working to respond to plaintiff’s

discovery requests and will provide their written responses on or before November 25, 2020.

       The Court previously set December 1, 2020 as the deadline for the completion of all written

discovery. The parties respectfully request that the parties be allowed to serve additional or follow-

up written discovery requests up through February 19, 2021 (two weeks after the deadline for the
     Case: 1:18-cv-05612 Document #: 92 Filed: 11/16/20 Page 2 of 4 PageID #:458




completion of fact depositions of parties and third parties) to allow the parties the opportunity to

request and obtain information and documents referenced in these to-be-scheduled depositions.

The parties respectfully submit that such an extension, if granted, would in no way affect the

parties’ other remaining obligations and deadlines under the Court’s Case Management Order.

        The parties are working to schedule the fact depositions of all parties and third parties

during the period set forth in the Case Management Order (i.e., before February 5, 2021). The

parties agree to work collaboratively regarding the scheduling and conduct of these depositions.

If additional time is needed to complete fact deposition discovery, the parties will follow up with

the Court in late January.

                         STATUS OF SETTLEMENT DISCUSSIONS

        To date, the parties have not yet engaged in settlement discussions and do not believe

settlement discussions would be productive at this early stage of litigation.

           OTHER ISSUES TO BE BROUGHT TO THE COURT’S ATTENTION

        The parties are not aware of any other issues that need to be brought to the Court’s attention

at this time.

 Dated: November 16, 2020

                                                      /s/ Terrence J. Truax
                                                      Terrence J. Truax
                                                      Michael J. DeMar
                                                      JENNER & BLOCK LLP
                                                      353 N. Clark Street
                                                      Chicago, Illinois 60654
                                                      Telephone: 312 923-2738
                                                      Facsimile: 312 840-7738
                                                      TTruax@jenner.com
                                                      MDeMar@jenner.com
                                                      Attorney(s) for Isaiah I. Brady




                                                  2
Case: 1:18-cv-05612 Document #: 92 Filed: 11/16/20 Page 3 of 4 PageID #:459




                                        /s/ Sandra L. Byrd
                                        Matthew H. Weller
                                        Sandra Lynn Byrd
                                        Brett R. Furmanksi
                                        CASSIDAY SCHADE LLP
                                        222 West Adams Street, Suite 2900
                                        Chicago, Illinois 60606
                                        Telephone: 312 641-3100
                                        Facsimile: 312 444-1669
                                        MWeller@cassiday.com
                                        SByrd@cassiday.com
                                        BFurmanski@cassiday.com
                                        Attorney(s) for Wexford Health Sources, Inc.




                                    3
    Case: 1:18-cv-05612 Document #: 92 Filed: 11/16/20 Page 4 of 4 PageID #:460




                               CERTIFICATE OF SERVICE

       I hereby certify that on November 16, 2020, I caused a true and correct copy of the

foregoing to be electronically served on counsel of record via the Court’s CM/ECF system.



Dated: November 16, 2020                                   /s/ Terrence J. Truax
                                                           Terrence J. Truax
                                                           Michael J. DeMar
                                                           JENNER & BLOCK LLP
                                                           353 N. Clark Street
                                                           Chicago, Illinois 60654
                                                           Telephone: 312 923-2738
                                                           Facsimile: 312 840-7738
                                                           TTruax@jenner.com
                                                           MDeMar@jenner.com
